DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/03/2021, 01/27/2022, and 03/02/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-23 and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-20 of U.S. Patent No. 11219386. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 19-20 of US 11219386 are narrower and anticipate all claimed limitations recited in claims 1-20 of the current application.
Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 in view of claims 2-18 of U.S. Patent No. 11219386.
Regarding claims 24-40: claim 20 teaches an apparatus for detecting user’s coughing but does not explicitly including corresponding method steps executed by the apparatus as specifically recited in claims 24-40. 
Claims 2-18 of the same patent disclose all claimed method steps recited in claims 24-40.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 20 in view of claims 2-18 of US 1219386 for the benefit of providing more specific process that executed by the apparatus for detecting the user’s coughing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the accelerometer signal” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim depends on both claims 34 and claim 9 in which claim 9 is cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 34, 36-38, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abeyratne et al. (US 20150073306 – Cited IDS).
Regarding claim 22: Abeyratne teaches an apparatus for cough detection (Fig. 1 and para [0065]), comprising: 	
	a first input for receiving a first signal from an first transducer of a personal audio device (Fig. 1: Microphone 53 and para [0093]); 
	a second input for receiving a second signal from an second transducer of the personal audio device (Fig. 1: Microphone 55 and para [0093]); and 
	one or more processors configured to: detect a cough of a user of the personal audio device based on the first and second signals (Fig. 1: Central Processing Unit 70; Fig. 2: method for cough detection; and para [0090]-[0093]).
Regarding claim 34: Abeyratne teaches the apparatus of claim 22, wherein the one or more processors are further configured to: on detection of the cough, determine one or more characteristics of the cough based on the first and second signals (Fig. 1: Microphones 53 and 55 recording sounds; Fig. 2: sound recording signals by Microphones 53 and 55 r[n] processed to determine location and length of cough segments, the Feature Vector extracted by the Feature Extraction process reads on the claimed characteristics of the cough). 
Regarding claim 36: Abeyratne teaches the apparatus of claim 34, wherein determining the one or more characteristics of the cough comprises: providing the first and second signals to a neural network (Fig. 3: Neural Network TDNN and para [0117]-[0118]).
Regarding claim 37: Abeyratne teaches the apparatus of claim 34, wherein the one or more processors are further configured to: determine a medical condition of the user based on the determined one or more characteristics of the cough (para [0236]: Cough determination in combination with diagnostic algorithm being used to diagnose medical condition/disease of patients). 
Regarding claim 38: Abeyratne teaches the apparatus of claim 37, wherein the medical condition comprises asthma or croup or chronic obstructive pulmonary disease (COPD) or pneumonia or coronavirus or influenza (para [0236]).
Regarding claims 41-43: the apparatus discussed in claim 22 above also supports these corresponding method, non-transitory storage medium, and electronic device claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654